This appellant (and another not on trial) was indicted for the offense of petit larceny; the property alleged to have been stolen was a hog of the value of $20, the personal property of one Kilpatrick. The evidence tended to show the commission of the offense and also to connect this appellant therewith. The question of the sufficiency of the evidence is not raised, as the affirmative charge was not requested, nor was there a motion for a new trial; neither was there a motion to exclude the evidence.
But one exception was reserved pending the entire trial, and this related to the action of the court in allowing proof by the state as to the value of the hog alleged to have been stolen. Under the simplest rules of evidence this inquiry was not only permissible, but was necessary in order to establish an essential ingredient of the offense and to prove a material averment in the indictment. There is no merit in the exception noted.
The record is regular in all things. Let the judgment of conviction from which this appeal was taken stand affirmed.
Affirmed.